

Exhibit 10.78
Loan No. 338603
GUARANTEE
    


In consideration of the benefits which the undersigned (herein called
"Guarantor") will receive as a result of The Northwestern Mutual Life Insurance
Company ("Lender") making the above-numbered loan to TPG-2101 CITYWEST 3 & 4,
L.P., a Delaware limited partnership ("Borrower") evidenced by a promissory note
(the "Note") dated October 7, 2010 in the original principal amount of $
95,000,000 and secured by a deed of trust and security agreement dated October
7, 2010 (the "Lien Instrument") covering property in Harris County, Texas, and
Lender entering into that certain Forbearance Agreement with Borrower dated as
of even date herewith with respect to the Note and Lien Instrument, as an
inducement required by Lender to enter into said Forbearance Agreement,
Guarantor has agreed to guarantee payment of the Note and all amounts at any
time owed to Lender under the Lien Instrument and under the other Loan Documents
(as hereinafter defined).


1. Therefore, for value received, Guarantor hereby unconditionally and
irrevocably, guarantees to Lender, its successors and assigns the full, prompt
and faithful payment of all amounts owed Lender under the Loan Documents, it
being the intention hereof that Guarantor shall remain liable until the full
amount of the principal, interest and any other sums due or to become due under
the Loan Documents (the "Indebtedness") shall be fully paid, (i) notwithstanding
any invalidity of, or defect or deficiency in any Loan Documents, (ii)
notwithstanding the fact that Borrower may have no personal liability for all or
a portion of the Indebtedness and Lender's recourse against Borrower and
Borrower's assets may be limited, and (iii) notwithstanding any act, omission or
thing which might otherwise operate as a legal or equitable discharge of
Guarantor. "Loan Documents" means the Note, the Lien Instrument, that certain
Loan Application dated September 8, 2010 from Borrower to Lender and that
certain acceptance letter issued by Lender dated September 29, 2010 (together,
the "Commitment"), that certain Absolute Assignment of Leases and Rents dated
October 7, 2010 between Borrower and Lender (the "Absolute Assignment"), that
certain Certification of Borrower dated October 7, 2010 Limited Liability
Company Supplement dated contemporaneously with the Note and Lien Instrument,
any other supplements and authorizations required by Lender and all other
instruments and documents (as the same may be amended from time to time)
executed by Borrower and delivered to Lender in connection with, or as security
for, the indebtedness evidenced by the Note, except any separate environmental
indemnity agreement.



1

--------------------------------------------------------------------------------



2. Upon the occurrence of an Event of Default (as defined in the Lien
Instrument), Guarantor shall, within five business days from the date notice of
such Event of Default is given to Guarantor, cure such Event of Default. If any
Event of Default shall not be cured by Guarantor within said five business day
period, Lender may, at its option, accelerate the Indebtedness (if operation of
a stay under the federal bankruptcy code or under any other state or federal
bankruptcy, insolvency or similar proceeding prohibits or delays acceleration of
the Indebtedness as to Borrower, Guarantor agrees that its obligations hereunder
shall not be postponed or reduced) and, within five days from the date a written
demand from Lender to Guarantor is given, Guarantor shall pay all Indebtedness
outstanding, whether or not acceleration of the Indebtedness shall have occurred
as to the Borrower.


3. Any obligations not paid when due hereunder shall bear interest from the date
due until paid at the Default Rate (as defined in the Note). The Guarantor
hereby waives absolutely and irrevocably until the Indebtedness shall have been
paid in full, any right of subrogation to Lender's claims against Borrower and
any right of indemnity, reimbursement or contribution from Borrower with respect
to any payment made or performance undertaken by Guarantor pursuant hereto. If
Borrower shall become the debtor under the federal bankruptcy code or the
subject of any other state or federal bankruptcy, insolvency or similar
proceeding, neither the operation of a stay nor the discharge of the
Indebtedness thereunder shall affect the liability of Guarantor hereunder.


4. Without limiting or lessening the liability of Guarantor under this Guarantee
(except as otherwise provided in clause (a) below), Lender may, without notice
to Guarantor,


(a)    grant extensions of time or any other indulgences on the Indebtedness;
(b)    take, give up, modify, vary, exchange, renew or abstain from perfecting
or taking advantage of any security for the Indebtedness; and
(c)    accept or make compositions or other arrangements with Borrower, realize
on any security and otherwise deal with Borrower, other parties and any security
as Lender may deem expedient.


5. This Guarantee shall be a continuing guarantee, shall not be revoked by
death, shall inure to the benefit of, and be enforceable by, any subsequent
holder of the Note and the Lien Instrument and shall be binding upon, and
enforceable against, Guarantor and Guarantor's heirs, legal representatives,
successors and assigns.


6. All additional demands, presentments, notices of protest and dishonor, and
notices of every kind and nature, including those of any action or no action on
the part of Borrower, Lender or Guarantor, are expressly waived by Guarantor.
This is a guarantee

2

--------------------------------------------------------------------------------



of payment and not of collection. Guarantor hereby waives the right to require
Lender to proceed against Borrower or any other party or to proceed against or
apply any security it may hold, waive the right to require Lender to pursue any
other remedy for the benefit of Guarantor and agrees that Lender may proceed
against Guarantor without taking any action against any other party and without
proceeding against or applying any security it may hold. Lender may, at its
election, foreclose upon any security held by it in one or more judicial or
non-judicial sales, whether or not every aspect of such sale is commercially
reasonable, without affecting or impairing the liability of Guarantor, except to
the extent the Indebtedness shall have been paid. Guarantor waives any defense
arising out of such an election, notwithstanding that such election may operate
to impair or extinguish any right or any remedy of Guarantor against Borrower or
any security.


7. Guarantor agrees to pay reasonable attorneys' fees and all other costs and
expenses which may be incurred in the enforcement of this Guarantee or the
collection of the Indebtedness.


8. Any notices, demands, requests and consents permitted or required hereunder
or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Guarantor by
certified mail or reputable courier service shall be addressed to Guarantor at
the address set forth opposite Guarantor's name below or such other address in
the United States of America as Guarantor shall designate in a notice to Lender
given in the manner described herein. Any notice sent to Lender by certified
mail or reputable courier service shall be addressed to The Northwestern Mutual
Life Insurance Company to the attention of the Real Estate Investment Department
at 720 East Wisconsin Avenue, Milwaukee, WI 53202 or at such other addresses as
Lender shall designate in a notice given in the manner described herein. Any
notice given to Lender shall refer to the Loan No. set forth above. Any notice
or demand hereunder shall be deemed given when received. Any notice or demand
which is rejected, the acceptance of delivery of which is refused or which is
incapable of being delivered during normal business hours at the address
specified herein or such other address designated pursuant hereto shall be
deemed received as of the date of attempted delivery.


9. This Guarantee shall be governed by and construed in all respects in
accordance with the laws of the State of Texas without regard to any conflict of
law principles. With respect to any action, lawsuit or other legal proceeding
concerning any dispute arising under or related to this Guarantee, Guarantor
hereby irrevocably consents to the jurisdiction of the courts located in the
State of Texas and irrevocably waive any defense of improper venue, forum
nonconveniens or lack of personal jurisdiction in any such action, lawsuit or
other legal proceeding brought in any court located in the State of

3

--------------------------------------------------------------------------------



Texas. Nothing contained herein shall affect the rights of Lender to commence an
action, lawsuit or other legal proceeding against Guarantor in any other
jurisdiction.



4

--------------------------------------------------------------------------------





Executed as of the 30th day of September, 2013.


Mailing Address:
515 S. Flower Street         
6th Floor                
Los Angeles, CA 90071        






THOMAS PROPERTIES GROUP, L.P.
By: Thomas Properties Group, Inc.
Its General Partner


By:    /s/ James A. Thomas        


Print Name:    James A. Thomas    


Its:    President            

5